Citation Nr: 0110133	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-06 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder with anxiety, competent.

2.  Entitlement to service connection for infertility to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for weight gain to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for hair loss to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for residuals of viral 
gastritis to include as due to an undiagnosed illness.

6.  Entitlement to service connection for diarrhea to include 
as due to an undiagnosed illness.

7.  Entitlement to service connection for sinusitis to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for thyroid cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
September 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought. 


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

The veteran has asserted that she received medical treatment 
during military service in the Persian Gulf and that records 
of such treatment have not been associated with the claims 
file.  Moreover, at her hearing before the undersigned 
sitting as a Travel Member of the Board, the veteran 
indicated that she was scheduled for laboratory tests and 
certain diagnostic testing, the results of which have not 
been associated with the claims file.  An effort should be 
undertaken to obtain such records to enable a meaningful 
determination of the veteran's claims.

Along with other development, the Board is of the opinion 
that an additional examination would materially assist in the 
development of this appeal.

The appellant is hereby notified that it is her 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should obtain morning reports 
and/or similar types of clarifying 
evidence from the National Personnel 
Records Center (NPRC), or from other 
appropriate sources, that indicate all 
instances when the veteran reported for 
sick call during service in the Persian 
Gulf.  Copies of pertinent clinical 
records should also be obtained.  Any 
additional development suggested should 
be undertaken.  All information obtained 
should be incorporated in the claims 
file.  

The RO should also request that the 
veteran provide information as to the 
medical facilities (names and addresses) 
at which she received laboratory tests 
and/or any other diagnostic testing 
pertaining to her claims for the period 
from September 2000 to the present.  Upon 
receipt of the requested information, the 
RO should contact the identified 
facilities and request that all available 
pertinent clinical documentation be 
forwarded for incorporation into the 
record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2.  Upon completion of the foregoing, the 
veteran should be afforded a VA general 
medical examination by an appropriate 
physician(s).  The purpose of the 
examination is to determine the presence 
and likely etiology of any psychiatric 
disorder, infertility, weight gain, hair 
loss, residuals of viral gastritis, 
diarrhea, sinusitis and thyroid cyst.

The veteran's entire claims folder should 
be provided to and be reviewed by the 
examiner(s) in connection with the 
examination.  The examiner(s) should 
include a notation to the effect that the 
claims file was reviewed.

With respect to each of the respective 
claims of entitlement to service 
connection, the physician should express 
an opinion as to whether the veteran has 

a) a disability attributable to a 
known clinical diagnosis or 

b) objective indications of a 
chronic disability manifested by one 
or more signs or symptoms which may 
be manifestations of an undiagnosed 
illness including, but not limited 
to a psychiatric disorder, 
infertility, weight gain, hair loss, 
residuals of viral gastritis, 
diarrhea, sinusitis and thyroid 
cyst. 

c) the absence of a chronic 
disability or objective indications 
of a chronic disability.

In the event the physician opines that 
any one or more of the enumerated claimed 
disabilities can be attributed to a known 
clinical diagnosis, he/she is requested 
to identify the disability and report the 
etiology of the disability, without 
resort to speculation, including whether 
it is as likely as not related to the 
veteran's service or a service related 
disability.

In the event the physician opines that 
there are objective indications of an 
undiagnosed illness (subparagraph b) 
above), he/she is requested to detail the 
clinical findings in support of such a 
conclusion.  

In the event the examiner determines that 
further testing, further examination, 
hospitalization for observation or 
referral to a specialist is warranted or 
necessary to respond to any portion of 
the foregoing, such should be 
accomplished.

All findings, opinions, and bases 
therefor should be set forth in detail.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above and with all due 
consideration to the requirements of the 
Veterans Claims Assistance of Act of 
2000, the RO should review the expanded 
file.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the determination remains 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.   

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on 

the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



